NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

              ERNESTO JAIMES MALDONADO, Appellant.

                             No. 1 CA-CR 16-0180
                               FILED 8-23-2016


            Appeal from the Superior Court in Yuma County
                       No. S1400CR201500819
            The Honorable Steven J. Rouff, Judge Pro Tempore

 CONVICTION AFFIRMED; SENTENCE AFFIRMED AS MODIFIED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Yuma County Public Defender’s Office, Yuma
By Edward F. McGee
Counsel for Appellant
                          STATE v. MALDONADO
                            Decision of the Court



                       MEMORANDUM DECISION

Chief Judge Michael J. Brown delivered the decision of the Court, in which
Judge Maurice Portley and Judge Peter B. Swann joined.


B R O W N, Chief Judge:

¶1            Ernesto Jaimes Maldonado appeals his conviction and
sentence for transportation of marijuana for sale, asserting he is entitled to
231 days of presentence incarceration credit instead of the 230 days
awarded by the court. In response, the State concedes the error.

¶2            Failure to award full credit for time served in presentence
incarceration is fundamental error. See State v. Cofield, 210 Ariz. 84, 86, ¶ 10
(App. 2005). All time actually spent in custody pursuant to an offense until
the prisoner is sentenced to imprisonment for such offense shall be credited
against the term of imprisonment. Arizona Revised Statutes sections 13-
712(B), -903(F).

¶3            The record supports Maldonado’s argument and thus we
accept the State’s concession of error. We therefore modify Maldonado’s
sentence to reflect a total of 231 days of presentence incarceration credit.
We otherwise affirm Maldonado’s conviction and sentence.




                          Amy M. Wood • Clerk of the court
                          FILED: AA




                                         2